 



Exhibit 10.1
Loan No. 04 2508 01          
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”)
is entered into as of April 17, 2008, by and among FAMOUS DAVE’S OF AMERICA,
INC., a Minnesota corporation, D&D OF MINNESOTA, INC., a Minnesota corporation,
LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation, FAMOUS DAVE’S
RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a Minnesota
corporation, and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation
(each, individually, a “Borrower” and, collectively, the “Borrowers”), the
lenders from time to time a party hereto (each, a “Lender” and, collectively,
the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Administrative Agent and L/C Issuer.
R E C I T A L S
     A. Borrowers, Wells Fargo, as Administrative Agent and L/C Issuer, and the
Lenders a party thereto have entered into that certain Amended and Restated
Credit Agreement dated as of July 31, 2006 (the “Credit Agreement”).
     B. As of the date hereof, Wells Fargo is the only Lender under the Credit
Agreement.
     C. The parties desire to amend the Credit Agreement to modify certain
provisions of the Credit Agreement, all subject to the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers and Lenders hereby
covenant and agree as follows:
     1. Definitions. Capitalized terms used herein and not defined herein shall
have the meanings provided therefor in the Credit Agreement.
     2. Amendment Closing Date. As used in this Amendment, the term “Amendment
Closing Date” shall mean the first date that all the conditions precedent set
forth in this Amendment are satisfied or waived in accordance herewith.
     3. Amendments to Credit Agreement. Effective as of the Amendment Closing
Date:
     (a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their proper alphabetical order:



--------------------------------------------------------------------------------



 



“Fee Letter” means the letter agreement, dated as of April 17, 2008 by and
between the Borrowers and the Administrative Agent, as the same may be amended,
restated, modified or otherwise supplemented from time to time.
“Permitted Stock Repurchase” means the Stock Repurchase and any other repurchase
by any Borrower of the common stock of such Borrower pursuant to a stock
repurchase authorization approved by the Board of Directors of the applicable
Borrower, in each case to the extent the same are expressly permitted pursuant
to the terms of this Agreement.
“Revolving Credit Loan Increase” has the meaning specified in Section
2.01(b)(i).
“Revolving Credit Loan Increase Date” has the meaning specified in
Section 2.01(b)(iii).
“Revolving Credit Loan Increase Notice” means a notice from Borrowers to the
Administrative Agent requesting a Revolving Credit Loan Increase, which shall
include in the proposed amount of such Revolving Credit Loan Increase.
     (b) The following definitions in Section 1.01 of the Credit Agreement shall
be amended and restated in their entirety as follows:
“Applicable Margin” means, for each period commencing on an Adjustment Date
through the date immediately preceding the next Adjustment Date (each a “Rate
Adjustment Period”), the applicable percentage set forth below corresponding to
the Adjusted Leverage Ratio, as determined for the most recent Reference Period
ending immediately prior to the applicable Rate Adjustment Period:

                                                      Applicable                
        Margin for         Applicable Margin   Applicable   Revolving        
for Eurodollar Rate   Margin for   Credit     Adjusted Leverage   Loans (and
Letter of   Base Rate   Commitment Level   Ratio   Credit Fees)   Loans   Fees
I
  ³ 3.00:1.00     2.00 %     0.50 %     0.375 %
II
  < 3.00:1.00 and     1.50 %     0.00 %     0.25 %
 
  ³ 2.50:1.00                        
III
  < 2.50:1.00     1.00 %     -0.50 %     0.25 %

Notwithstanding the foregoing, (a) for the period commencing on the Amendment
Closing Date through the Adjustment Date immediately following the date of
delivery by the Borrowers to the Administrative Agent of a Compliance
Certificate for the fiscal period ending on or about March 31, 2008, the
Applicable Margin shall be the percentage set forth in Level II in the table
above; and (b) if the Borrowers fail to deliver any Compliance Certificate
pursuant to



--------------------------------------------------------------------------------



 



Section 6.01 hereof, then for the period commencing on the date after the day on
which such Compliance Certificate was due through the date which is five (5)
Business Days after such Compliance Certificate is delivered, the Applicable
Margin shall be that percentage corresponding to Level I in the table above.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer, and, for the avoidance of doubt,
shall include any Person that becomes a party hereto in connection with any
Revolving Credit Loan Increase.
“Maturity Date” means May 1, 2013.
“Maximum Revolving Credit Loan Commitment” means THIRTY MILLION AND NO/100ths
Dollars ($30,000,000.00) (as the same may be increased to reflect any Revolving
Credit Loan Increase) provided, however, upon the effective date of any
termination of the Aggregate Commitments in accordance with Section 2.11, the
Maximum Revolving Credit Loan Commitment shall be reduced to ZERO AND NO/100ths
Dollars ($0.00).
     (c) The Credit Agreement is hereby amended by renumbering the existing
Section 2.01 as Section 2.01(a) inserting the following new Section 2.01(b):
     (b) (i) Borrowers may, from time to time during the term hereof prior to
any termination of the Aggregate Commitments pursuant to Section 2.11, deliver
to Administrative Agent a Revolving Credit Loan Increase Notice to request an
increase (each, a “Revolving Credit Loan Increase”) in the Maximum Revolving
Credit Loan Commitment by an aggregate amount not to exceed the amount necessary
to increase the Maximum Revolving Credit Loan Commitment to a total of FIFTY
MILLION AND NO/100ths Dollars ($50,000,000.00); provided, however, that (1) no
Lender is hereby making any commitment to participate in any Revolving Credit
Loan Increase or shall have any obligation to do so or to negotiate to do so
(whether or not in good faith) and it shall be a condition to any such Revolving
Credit Loan Increase that sufficient commitments to participate therein are
obtained from existing lenders or New Lenders (as defined below), (2) Revolving
Credit Loan Increases shall be in an amount equal to $5,000,000.00 or any
$5,000,000.00 increment in excess thereof (for any individual Revolving Credit
Loan Increase) and not greater than $20,000,000.00 (in the aggregate for all
Revolving Credit Loan Increases hereunder during the term hereof), (3) no
Revolving Credit Loan Increase shall be effective earlier than thirty (30) days
after Administrative Agent’s receipt of the applicable Revolving Credit Loan
Increase Notice in respect of such Revolving Credit Loan Increase, (4) no more
than two (2) Revolving Credit Loan Increases shall be made pursuant to this
Section 2.01(b), (5) no Default or Event of Default shall have occurred and be
continuing or would result after giving effect to such Revolving Credit Loan
Increase, (6) as a condition to such Revolving Credit Loan Increase, Borrowers
shall have provided to Administrative Agent satisfactory evidence in
Administrative Agent’s Sole Discretion that Borrowers will be in pro



--------------------------------------------------------------------------------



 



forma compliance with the financial covenants set forth in Article XIV hereof as
of the most recently ended Reference Period for which financial statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Revolving Credit Loan Increase, (7) as a condition to such Revolving Credit
Loan Increase, Borrowers shall have provided to Administrative Agent
satisfactory evidence in Administrative Agent’s Sole Discretion that
Consolidated EBITDA for the most recently ended Reference Period for which
financial statements were delivered hereunder was greater than $20,000,000.00,
and (8) as a condition to such Revolving Credit Loan Increase, Borrowers shall
have received Administrative Agent’s prior written consent to such Revolving
Credit Loan Increase, which consent shall be granted or withheld in
Administrative Agent’s Sole Discretion.
          (ii) The Administrative Agent shall promptly notify each Lender of any
proposed Revolving Credit Loan Increase to which Administrative Agent consents
in its Sole Discretion. Each such Lender may, in its Sole Discretion, commit to
participate in such Revolving Credit Loan Increase by forwarding its commitment
therefor to the Administrative Agent in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall allocate the Revolving
Credit Loan Increase among the Lenders from which it has received commitments,
in its Sole Discretion but in amounts not to exceed, with respect to any Lender,
the commitment received from such Lender. If the Administrative Agent does not
receive enough commitments from existing Lenders, it may allocate any excess in
the proper amount of such Revolving Credit Loan Increase to one or more new
Lenders, selected in consultation with Borrowers and acceptable to
Administrative Agent in its Sole Discretion, who become Lenders in connection
with such Revolving Credit Loan Increase (each a “New Lender” and, collectively,
the “New Lenders”).
          (iii) Any applicable Revolving Credit Loan Increase shall become
effective after the satisfaction of the conditions precedent set forth in
Section 4.03, on a date agreed by the Borrowers and the Administrative Agent
(such date, a “Revolving Credit Loan Increase Date”). The Administrative Agent
shall notify the Lenders and the Borrowers, on or before 1:00 p.m. (New York
time) on the Business Day following the Revolving Credit Loan Increase Date of
the effectiveness of the Revolving Credit Loan Increase and shall record in the
Register all applicable additional information required to be recorded therein
because of such Revolving Credit Loan Increase.
     (d) The Credit Agreement is hereby amended by amending and restating
Section 2.06(b) thereof to read as follows:
(b) Other Fees. (i) The Borrowers shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.



--------------------------------------------------------------------------------



 



     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     (e) The Credit Agreement is hereby amended by amending and restating
Section 2.11 thereof to read as follows:
     2.11 Termination of Commitments. The Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination, and (ii) the
Borrowers shall not terminate the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Maximum Revolving Credit Loan Commitment (as of the effective
date of such termination). The Administrative Agent will promptly notify the
Lenders of any such notice of termination of the Aggregate Commitments. In
addition to any other amounts then due and owing under this Agreement and the
other Loan Documents, upon the effective date of any such termination, the
Borrowers shall pay to the Administrative Agent for the respective accounts of
the Lenders the full amount of any Revolving Credit Commitment Fee then accrued
until the effective date of the termination pursuant to Section 2.06(a). No
termination of the Aggregate Commitments may be reinstated. In addition, upon
the effective date of any such termination, the Maximum Revolving Credit Loan
Commitment shall be reduced to ZERO AND NO/100ths Dollars ($0.00) and the
Commitment of each Lender shall be reduced to ZERO AND NO/100ths Dollars
($0.00).
     (f) The Credit Agreement is hereby amended by inserting the following new
Section 4.03:
     4.03 Conditions to Revolving Credit Loan Increases.
     The effectiveness of each Revolving Credit Loan Increase shall be subject
to the satisfaction of all of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Borrower, each dated the applicable Revolving Credit Loan Increase Date
(or, in the case of certificates of governmental officials, a recent date before
the Revolving Credit Loan Increase Date) and each in form and substance
satisfactory to the Administrative Agent and its legal counsel:
(i) written commitments duly executed by existing Lenders and/or New Lenders in
an aggregate amount equal to the amount of the proposed Revolving Credit Loan
Increase (as agreed between Borrowers and



--------------------------------------------------------------------------------



 



Administrative Agent but in any case not to exceed, in the aggregate, the
maximum amount set forth Section 2.01(b)) and, in the case of each such New
Lender, an assumption agreement in form and substance satisfactory to
Administrative Agent and duly executed by Borrowers, Administrative Agent and
such New Lender;
(ii) an amendment to this Agreement (including to Schedule 2.01), effective as
of the Revolving Credit Loan Increase Date and executed by Borrowers and
Administrative Agent, to the extent necessary to implement terms and conditions
of the Revolving Credit Loan Increase, as agreed by Borrowers and Administrative
Agent and to reflect such Revolving Credit Loan Increase, the addition of the
New Lender(s), if any, and the changes in the respective Commitments and Pro
Rata Shares of all Lenders as a result thereof;
(iii) for the account of each Lender or New Lender participating in the
Revolving Credit Loan Increase having requested the same a Note executed by the
Borrowers in favor of such Lender or New Lender;
(iv) for each Borrower executing any Loan Document as part of the Revolving
Credit Loan Increase, such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with each document executed as part of the
Revolving Credit Loan Increase to which such Borrower is a party;
(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Borrower is duly organized or formed, and that
each Borrower executing any of the Loan Documents is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification;
(vi) a favorable opinion or opinions of counsel to the Borrowers, addressed to
the Administrative Agent and each Lender, as to the matters set forth in
Exhibit H and such other matters concerning the Borrowers and the Loan Documents
as the Required Lenders may reasonably request; and
(vii) a certificate of each Borrower signed by a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by, and the validity
against, such Borrower of any Loan Document executed by such Borrower as part of
the Revolving Credit Loan Increase, which consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;



--------------------------------------------------------------------------------



 



(viii) a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(ix) such other document as Administrative Agent may reasonably request or as
any Lender participating in the Revolving Credit Loan Increase may require as a
condition to its commitment in such Revolving Credit Loan Increase.
(b) There shall have been paid to Administrative Agent, for the account of
Administrative Agent or any Lender (including any Person becoming a Lender as
part of the Revolving Credit Loan Increase on such Revolving Credit Loan
Increase Date), as the case may be, all fees and expenses due and payable on or
before the Revolving Credit Loan Increase Date.
(c) As of the Revolving Credit Loan Increase Date, (i) the conditions precedent
set forth in Section 4.02(a) and (b) shall have been satisfied both before and
after giving effect to the Revolving Credit Loan Increase, (ii) the Revolving
Credit Loan Increase shall be made on the terms and conditions set forth in
Section 2.01, and (iii) the Borrowers shall be in compliance with Article XIV as
of the most recently ended fiscal quarter for which Financial Statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Revolving Credit Loan Increase.
(d) Unless waived by the Administrative Agent, the Borrowers shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Revolving Credit Loan Increase Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).
          (g) The Credit Agreement is hereby amended by amending and restating
Section 6.01(d) thereof to read as follows:
          (d) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a Compliance Certificate certified
by the principal financial or accounting officer of the Borrowers and setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in Article XIV (it being further acknowledged and agreed that each
such Compliance Certificate shall, in any event, include computations with
respect to whether Borrower is, or would be, in compliance with the covenant set



--------------------------------------------------------------------------------



 



forth in Section 14.04 if such covenant did then apply, whether or not
Section 14.04 provides that such covenant does if fact apply for such period)
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;
          (h) The Credit Agreement is hereby amended by amending and restating
Section 7.06 thereof to read as follows:
7.06 Restricted Payments.
Directly or indirectly, declare, or pay or make any Restricted Payment, or set
aside or otherwise deposit or invest any sums for such purpose, or agree to do
any of the foregoing; provided, however, that (a) Restricted Payments from one
Borrower to another Borrower (only to the extent that the same may lawfully be
made by such Borrower in accordance with applicable Laws), and (b) Restricted
Payments consisting of Permitted Stock Repurchases, shall be permitted so long
as, in the case of each of the foregoing clauses (a) and (b), (1) no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to such Restricted Payment, (2) Borrowers will be in pro forma
compliance with the financial covenants set forth in Article XIV hereof as of
the most recently ended Reference Period for which financial statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Restricted Payment, and (3) the aggregate consideration for any such
Permitted Stock Repurchase shall be paid in cash and the aggregate amount paid
in connection with all of such Permitted Stock Repurchases made hereunder shall
not exceed (A) $10,000,000 in the aggregate in any twelve (12) month period,
(B) in the aggregate in any fiscal year, an amount which, when added to the
aggregate amount of all Growth Capital Expenditures made or incurred by
Borrowers and their Subsidiaries in the aggregate during such fiscal year
exceeds the dollar amount for such fiscal year set forth in the table in
Section 14.03 (i.e. $22,250,000 for FY 2008, $25,000,000 for FY 2009, etc.), or
(C) $20,000,000 in the aggregate during the term of this Agreement.
          (i) The Credit Agreement is hereby amended by amending and restating
Section 14.01 through Section 14.03 thereof to read as follows:
     14.01 Adjusted Leverage Ratio.
     As of the end of any fiscal quarter referenced in the table below, the
Adjusted Leverage Ratio for the Reference Period then ended shall not exceed the
ratio set forth opposite such fiscal quarter in such table:

      Fiscal Quarter   Ratio
FQ3 2006 through FQ4 2006
  4.00:1.00
FQ1 2007 through FQ3 2007
  3.90:1.00
FQ4 2007 through FQ2 2010
  3.50:1.00
FQ3 2010 and each FQ thereafter
  3.25:1.00



--------------------------------------------------------------------------------



 



     14.02 Consolidated Cash Flow Ratio.
          As of the end of any fiscal quarter referenced in the table below, the
Consolidated Cash Flow Ratio for the Reference Period then ended shall not be
less than the ratio set forth opposite such fiscal quarter in such table:

      Fiscal Quarter   Ratio
FQ3 2006 through FQ4 2007
  1.75:1.00
FQ1 2008 and each FQ thereafter
  2.00:1.00

     14.03 Capital Expenditures.
          No Borrower shall, nor shall any Borrower permit any Subsidiary to,
directly or indirectly make or become legally obligated to make any Growth
Capital Expenditures costing in excess of an amount equal to (a) the applicable
amount listed in the table below in the aggregate for the Borrowers and their
Subsidiaries during each applicable fiscal year, minus (b) in each case, an
amount equal to the aggregate consideration paid in connection with all
Permitted Stock Repurchases made during the applicable fiscal year:

      Fiscal Year   Amount
FY 2006
  $15,000,000
FY 2007
  $22,250,000
FY 2008
  $22,250,000
FY 2009
  $25,000,000
FY 2010
  $25,000,000
FY 2011
  $25,000,000
FY 2012
  $25,000,000
FY 2013
  $25,000,000

     In addition and without limiting the foregoing, no Borrower shall, nor
shall any Borrower permit any Subsidiary to, at any time, directly or indirectly
(a) become legally obligated to make any Growth Capital Expenditures, or
(b) make any Growth Capital Expenditures which any



--------------------------------------------------------------------------------



 



Borrower or any such Subsidiary was not previously legally obligated to make,
if, in either case, after giving effect thereto, the Adjusted Leverage Ratio is,
or would be, greater than the Incurrence Ratio.
               (j) The Credit Agreement is hereby amended by inserting the
following new Section 14.04:
     14.04 Maximum Royalties Receivable Aged Past 30 Days.
          Borrowers shall not permit the percentage of balance sheet royalties
receivable for Borrowers and their Subsidiaries (determined on a consolidated
basis in accordance with GAAP consistently applied) that are aged more than
thirty (30) days to exceed (a) twenty-five percent (25%) of total royalties
receivable at any time during the first (1st) or fourth (4th) fiscal quarters of
any fiscal year, or (b) twenty percent (20%) of total royalties receivable at
any time during the second (2nd) or third (3rd) fiscal quarters of any fiscal
year; provided, however, that, the covenant set forth in this Section 14.04
shall apply only for those fiscal quarters at the end of which the Adjusted
Leverage Ratio, as calculated for the Reference Period ending as of the end of
such fiscal quarter, is greater than or equal to 3.00:1.00.
               (k) The Credit Agreement is hereby amended by amending
Section 15.01 thereof to delete the first word of the first sentence thereof and
replace the same with the following clause: “Except for any amendment necessary
to implement the terms of any Revolving Credit Loan Increase in accordance with
the terms of this Agreement (which shall be in writing and signed by
Administrative Agent and Borrowers), no ....”.
               (l) The Credit Agreement is hereby amended by amending and
restating Schedule 2.01 to read as set forth on Annex I attached hereto.
               (m) The Credit Agreement is hereby amended by amending and
restating Schedule 5.13 to read as set forth on Annex II attached hereto.
               (n) The Credit Agreement is hereby amended by amending and
restating Schedule 15.02 to read as set forth on Annex III attached hereto.
               (o) The Credit Agreement is hereby amended by amending and
restating Exhibit B to read as set forth on Annex IV attached hereto.
               (p) The Credit Agreement is hereby amended by amending and
restating Exhibit C to read as set forth on Annex V attached hereto.
          4. Conditions Precedent to Effectiveness of this Amendment. The
effectiveness of this Amendment is subject to satisfaction of the following
conditions precedent:
               (a) The Administrative Agent’s receipt of the following, unless
waived by the Administrative Agent, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Borrower, each dated
the Amendment Closing Date



--------------------------------------------------------------------------------



 



(or, in the case of certificates of governmental officials, a recent date before
the Amendment Closing Date) and each in form and substance satisfactory to the
Administrative Agent and its legal counsel:
(i) executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents executed in
connection herewith to which such Borrower is a party;
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower executing this Amendment and any other Loan Documents
executed in connection herewith is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification;
(iv) a favorable opinion or opinions (or an update of any existing opinion or
opinions given on or about the Closing Date) of counsel to the Borrowers,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and this Amendment and the Loan Documents as the
Administrative Agent may reasonably request;
(v) a certificate of each Borrower signed by a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by, and the validity
against, such Borrower of this Amendment and the other Loan Documents to which
it is a party, which consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vi) a certificate signed by a Responsible Officer of each Borrower certifying
that (A) the representations and warranties of the Borrowers contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the Amendment Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes hereof, the representations and
warranties



--------------------------------------------------------------------------------



 



contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement,
(B) no Default or Event of Default shall exist, or would result from the
execution of this Amendment or the effectiveness hereof, and (C) that there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;
(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require;
               (b) The Borrowers shall have paid to the Administrative Agent for
the account of each applicable Lender all fees required hereunder to be paid by
Borrowers on the Amendment Closing Date; and
               (c) Unless waived by the Administrative Agent, the Borrowers
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Amendment Closing Date, plus such additional amounts
of Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).
          5. Ratification. The Credit Agreement, as amended by this Amendment,
is hereby ratified and remains in full force and effect. Nothing contained
herein shall be deemed to be a novation of any Note or otherwise affect the
priority of the lien of any Loan Documents.
          6. Release. In consideration of the Administrative Agent’s and the
Lenders’ entering into this Amendment, each Borrower hereby fully and
unconditionally releases and forever discharges each of the Administrative Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalves (collectively, the “Released Parties”), of and
from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, from the beginning of the world to the
date on which this Amendment is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Borrower or any Subsidiary has, had, claims to have or
to have had or hereafter claims to have or have had against the Released Parties
by reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Amendment is executed, including
all such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, including the administration or enforcement of
the Credit Agreement (collectively, all of the foregoing are the “Claims”). Each
Borrower represents and warrants that it has no knowledge of any claim by it or
by any



--------------------------------------------------------------------------------



 



Subsidiary against the Released Parties or of any facts or acts or omissions of
the Released Parties which on the date hereof would be the basis of a Claim by
it or by any Subsidiary or any other Loan Party against the Released Parties
which is not released hereby, and each Borrower represents and warrants that the
foregoing constitutes a full and complete release of all Claims by or on behalf
of each Borrower and any Subsidiary. The inclusion of a release provision in
this Amendment shall not give rise to any inference that but for such release,
any Claim otherwise would exist.
          7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

              FAMOUS DAVE’S OF AMERICA, INC.,     a Minnesota corporation
 
       
 
  By:    
 
       
 
  Name:   Diana Purcel
 
  Title:   Chief Financial Officer
 
            D&D OF MINNESOTA, INC.,     a Minnesota corporation
 
       
 
  By:    
 
       
 
  Name:   Diana Purcel
 
  Title:   Chief Financial Officer
 
            LAKE & HENNEPIN BBQ AND BLUES, INC.,     a Minnesota corporation
 
       
 
  By:    
 
       
 
  Name:   Diana Purcel
 
  Title:   Chief Financial Officer
 
            FAMOUS DAVE’S RIBS, INC.,     a Minnesota corporation
 
       
 
  By:    
 
       
 
  Name:   Diana Purcel
 
  Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              FAMOUS DAVE’S RIBS-U, INC.,     a Minnesota corporation
 
       
 
  By:    
 
       
 
  Name:   Diana Purcel
 
  Title:   Chief Financial Officer
 
            FAMOUS DAVE’S RIBS OF MARYLAND,     INC., a Minnesota corporation
 
       
 
  By:    
 
       
 
  Name:   Christopher O’Donnell
 
  Title:   President

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL
ASSOCIATION, as L/C Issuer and as a
Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



ANNEX I
SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES

          Lender   Commitment   Pro Rata Share
Wells Fargo Bank, National Association
  $30,000,000.00   100%
Total
  $30,000,000.00   100%

 



--------------------------------------------------------------------------------



 



ANNEX II
SCHEDULE 5.13
MERGERS, ETC., SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
Part (a). Mergers, Consolidations, Acquisitions, Other Names

    Famous Dave’s of America, Inc. and Famous Dave’s Ribs, Inc. acquired
substantially all of the assets of the Red River restaurant group relating to
four (4) restaurants located in Maryland and Virginia during 2000.

Part (b). Subsidiaries

  1.   The following Borrowers are subsidiaries of Famous Dave’s of America,
Inc.:

  a.   D&D of Minnesota, Inc     b.   Lake & Hennepin BBQ and Blues, Inc     c.
  Famous Dave’s Ribs, Inc.     d.   Famous Dave’s Ribs-U, Inc.

  2.   Famous Dave’s Ribs of Maryland, Inc. is a subsidiary of Famous Dave’s
Ribs, Inc.     3.   The Borrowers have the following additional subsidiaries
that are not Borrowers:

  a.   Minwood Partners, Inc., a Delaware corporation is wholly owned by Famous
Dave’s of America, Inc.     b.   FDA Properties, Inc., a Delaware corporation,
is wholly owned by Famous Dave’s of America, Inc.

Part (c). Other Equity Investments

    None

 



--------------------------------------------------------------------------------



 



ANNEX III
SCHEDULE 15.02
ADMINISTRATIVE AGENT OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWERS:
c/o Famous Dave’s of America, Inc.
12701 Whitewater Drive, Suite 200
Minnetonka, Minnesota 55343
Attention: Diana G. Purcel
Telephone: (952) 294-1330
Facsimile: (952) 294-1310
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
5938 Priestly Drive
Suite 200
Carlsbad, California 92008
Attention: Diane E. Danforth, Relationship Manager
Telephone: 760-918-2759
Facsimile: 760-918-2727
Electronic Mail: Diane.E.Danforth@wellsfargo.com
Other Notices as Administrative Agent:
Wells Fargo Bank, National Association
5938 Priestly Drive
Suite 200
Carlsbad, California 92008
Attention: Diane E. Danforth, Relationship Manager
Telephone: 760-918-2759
Facsimile: 760-918-2727
Electronic Mail: Diane.E.Danforth@wellsfargo.com



--------------------------------------------------------------------------------



 



WELLS FARGO:
Wells Fargo Bank, National Association
5938 Priestly Drive
Suite 200
Carlsbad, California 92008
Attention: Diane E. Danforth, Relationship Manager
Telephone: 760-918-2759
Facsimile: 760-918-2727
Electronic Mail: Diane.E.Danforth@wellsfargo.com



--------------------------------------------------------------------------------



 



ANNEX IV
EXHIBIT B
LIST OF COMPANY-OWNED PROPERTIES
See Attached



--------------------------------------------------------------------------------



 



ANNEX V
EXHIBIT C
LIST OF FRANCHISED PROPERTIES
See Attached